Citation Nr: 0422802	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post fracture of right ankle with traumatic arthritis 
and fusion (right ankle disability).

2.  Entitlement to service connection for degenerative disc 
disease at L3-S1 (back disability) as secondary to the 
veteran's service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In an August 2000 rating decision, the RO 
increased the evaluation for the veteran's service-connected 
right ankle disability from 20 percent disabling, effective 
August 1, 1990, to 30 percent disabling, effective June 9, 
2000.  In a June 2001 rating decision, the RO continued the 
evaluation of the veteran's service-connected right ankle 
disability at 30 percent disabling and denied the veteran's 
claim of service connection for a back disability.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In November 2002, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) at the local regional office.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
development and adjudication.

The Board notes that the veteran was formally examined by VA 
in February 2001.  Subsequent to this examination, the 
veteran testified before the Board in November 2002 
contending that over the past year his condition was 
"getting worse and worse."  Because the veteran contends 
that his condition has worsened, pursuant to the VCAA, the 
Board concludes that this matter must be remanded for the 
veteran to undergo a contemporaneous and thorough VA 
examination to assess the current extent and severity of his 
condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In addition, the RO must ensure that all outstanding records 
of the veteran's treatment for his conditions must be 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).  In this regard, the Board observes 
that the veteran testified that he has been receiving ongoing 
treatment from several private physicians, including Drs. 
Behymer, Wayner, and Nowroozi.  In addition, the veteran's 
family physician, Dr. Behymer, stated in a January 2001 
letter that the veteran had been a patient of his for the 
past ten years.  While the record includes two letters dated 
January and July 2000 from Dr. Wayner, a January 2001 letter 
from Dr. Behymer, and scattered records dated May 1999 to 
January 2001 from Dr. Nowroozi, the record is otherwise 
devoid of any treatment records from these physicians.  These 
records likely contain significant medical findings and 
conclusions related to the veteran's claimed conditions and 
therefore must be considered in the adjudication of his 
claims.  

The record also indicates that the veteran is enrolled in the 
VA Vocational Rehabilitation program.  The veteran's 
Vocational Rehabilitation and Education (VRE) folder, 
however, is not associated with the claims folder.  The 
information contained in a VRE folder should be considered in 
the adjudication of the veteran's claim.  

Finally, in February 2001, the veteran was afforded a formal 
VA examination in connection with his claims.  The examiner 
reviewed the veteran's claims file, examined the veteran and 
offered an opinion regarding whether the veteran's back 
condition was caused by his service-connected right ankle 
disability.  The examiner, however, did not specifically 
address the question of whether the veteran's right ankle 
disability may have aggravated his back condition.  The 
examiner also did not comment on the findings of the 
veteran's private physicians, which indicated that the 
veteran's right ankle disability altered his gait and 
contributed to his back problems.  As such, this matter 
should be remanded for another VA examination.  And in the 
examination, the examiner should address whether the 
veteran's back condition may be the result of residuals of 
his service-connected right ankle disability, including his 
altered gait, and/or whether his back condition was 
aggravated by his service-connected right ankle disability.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim, and in the examination report, the 
examiner should offer an opinion as to the likelihood that 
the veteran's back condition is related to or had its onset 
during service, or if arthritis is diagnosed, within one year 
of his discharge.  In addition, the examiner must comment as 
to whether it is at least as likely as not that his back 
condition is related to or was aggravated by his service-
connected right ankle disability.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003). 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA medical and treatment records and 
health care providers, other than those 
already associated with the claims file, 
in connection with his treatment since 
service for right ankle and back 
problems.  This should specifically 
include examination and treatment records 
of his private physicians, including Drs. 
Behymer, Wayner, and Nowroozi, dated 
since service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
VRE folder and associate it with the 
claims folder.  If any such records are 
not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be given 
an appropriate VA examination to 
determine the current nature, extent and 
severity of his service-connected right 
ankle disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should reported in detail.  In the 
examination report, the physician should 
identify any muscle injuries or 
impairments and, if appropriate, the 
muscle group involved.  The examiner 
should also offer specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected disability.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  

The examiner should also examine the 
veteran to determine the nature, extent 
and etiology of any back disability found 
to be present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should offer an opinion 
as to whether it is at least as likely as 
not that any back disability is related 
to or had its onset during his period of 
service, or if arthritis is diagnosed, 
within one year of his discharge.  The 
examiner should also comment as to 
whether it is at least as likely as not 
that any back disability was caused or 
aggravated by the veteran's service-
connected right ankle disability.  In 
this regard, the examiner is asked to 
comment on the findings of the veteran's 
private physicians indicating that the 
veteran's right ankle disability altered 
his gait and contributed to his back 
condition.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




